Citation Nr: 0947813	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-06 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected posttraumatic stress disorder (PTSD), rated 30 
percent disabling prior to March 13, 2008, and 50 percent 
disabling since that date.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to May 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 decision by the RO in Waco, Texas 
that granted service connection and a 30 percent rating for 
service-connected PTSD, and denied service connection for 
tinnitus and bilateral hearing loss. 

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  During the period prior to March 13, 2008, the 
manifestations of the Veteran's PTSD more closely 
approximates  occupational and social impairment with reduced 
reliability and productivity.

2.  During the period since March 13, 2008, the 
manifestations of the Veteran's PTSD more closely 
approximates symptomatology productive of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.

3.  The Veteran's tinnitus began during active service.


CONCLUSIONS OF LAW

1.  Prior to March 13, 2008, the criteria for a rating of 50 
percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  Since March 13, 2008, the criteria for a rating of 70 
percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).

3.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice with 
respect to his claims for service connection by two letters 
dated in March 2006. 

As to the PTSD claim, the Board notes that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, as in this 
case, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case, particularly in light of a July 2008 letter sent 
to the Veteran which advised him of the rating criteria and 
effective date provisions that are pertinent to his claim for 
a higher rating for PTSD.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and obtained lay 
statements.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Higher Rating for PTSD

The RO has rated the Veteran's service-connected PTSD as 30 
percent disabling, effective from February 10. 2006, and as 
50 percent disabling since March 13, 2008.

The Veteran contends that his PTSD is more disabling than 
currently evaluated.


Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). 

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 10 percent rating is warranted for PTSD where there 
is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The above set of symptoms is not an exclusive or exhaustive 
list.  Rather, it serves as an example of the symptoms that 
would justify the rating.  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is based on a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  GAF scores of 41 to 50 
represent "serious symptoms" or serious impairment in social 
and occupational functioning.

As noted above, although GAF scores are important in 
evaluating mental disorders, the Board must consider all the 
pertinent evidence of record and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria. See Carpenter, 8 Vet. App. at 242.  
Accordingly, an examiner's classification of the level of 
psychiatric impairment, by word or by a GAF score, is to be 
considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  Id.; see also 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

VA outpatient treatment records dated from 2005 to 2007 
reflect treatment, including with medication, for PTSD and 
depression.

A June 2005 VA mental health note reflects that the Veteran 
reported that he sought treatment in 1994 for depression and 
marital issues.  He said that one year ago, he had a reunion 
with Vietnam buddies, and since that time had been having 
dreams about the war, flashbacks, and woke frequently in a 
panic at night.  He avoided things that reminded him of the 
war, and was easily startled.  He felt numb and detached from 
his surroundings.  He said he had these symptoms when he 
returned from Vietnam, but they subsided.  He said his 
energy, concentration, and appetite were down, and his memory 
was not good.  His irritability and anxiety had increased.  
He was not having any rage episodes.  He reported passive 
suicidal thoughts, but had no plan or intention.  On 
examination, thought processes were coherent and goal-
directed, thought content was negative for perceptual 
disturbances, delusional material, and homicidal ideation.  
He was alert and oriented times three, and concentration and 
memory were intact on examination.  His insight and judgment 
were good.  The Axis I diagnoses were PTSD, and recurrent 
major depression, moderate.  The GAF was 55.

An October 2005 VA mental health outpatient treatment plan 
reflects that the Veteran reported that he did self-employed 
contract labor.  He was currently taking medication which he 
felt was beneficial for his depression.  He endorsed mild 
situational depression, and noted current stressors involving 
finances and his wife's ill health.  He reported fleeting 
vague suicidal ideation in the past.  He denied acute 
suicidal or aggressive ideation, plan or intent.  He denied 
hallucinations, and reported hypervigilance, hyperarousal, 
avoidant behavior, and emotional distance/numbing.  He 
reported that he drank 20 to 30 cups of coffee per day.

A May 2006 Vet Center Intake Form reflects that the Veteran 
had normal memory, fair judgment, was friendly and 
cooperative, had no delusions, hallucinations or disorganized 
thinking, and no suicidal or homicidal thoughts.  He related 
a low tolerance for social situations and bosses, and had a 
bachelor's degree in business administration.  He had worked 
in construction, and had three brief jobs for companies.  He 
said he could not cope with authority and spent most of his 
work career as a self-employed handyman.  He had been married 
twice.  The examiner stated that because of the Veteran's 
mistrust of authority and people in general, he had not been 
able to work for/with others, and he had supported his family 
with self-employed jobs.  He stated that the jobs had been 
mostly menial with meager compensation.  The examiner 
indicated that the Veteran had chronic depression, frequent 
intrusive thoughts and traumatic nightmares, and night 
sweats.  The examiner opined that the Veteran's occupational 
and social functioning were significantly impaired, and 
diagnosed chronic PTSD.  The GAF was 48.

At a September 2006 VA PTSD examination, the Veteran reported 
that he had been married for 24 years to his second wife, and 
had one child.  He lived with his wife.  He had a college 
education, with a degree in business administration.  He had 
not done any full-time work in eight years.  In the past he 
had worked in forklift sales for nine months.  The examiner 
noted that the claims file was not available, but that he had 
reviewed the Veteran's electronic VA health records.  He 
noted that such records showed that the Veteran had major 
depression, not elsewhere classified, PTSD, and depression, 
and was currently being treated with Wellbutrin.  The Veteran 
reported that he had been treated at a Vet Center since 2005.  
He reported two nightmares per week concerning an incident 
which occurred in Vietnam.  He said he became easily angered, 
kicked and thrashed in bed, and had kicked his wife in the 
past.  He said he could not deal with conflict.  He felt 
unsafe and routinely checked the doors of his home.  He 
reported an exaggerated startle response, felt depressed, and 
said his medication helped him.  He said he had thoughts of 
suicide at times.  He reported that he had marital counseling 
in the past, not related to PTSD.  He first received 
treatment for PTSD in 2005 at a VA facility and at a Vet 
Center.  He said his longest period of employment was for 
about ten months.  He said all of his work had been short-
time, and he had gone from job to job.  He believed his job 
instability might be related to his PTSD.  He said he 
"numbed out" with his wife, and could not get emotionally 
close, and that he did not make plans and did not follow 
through.  He said he enjoyed spending time fishing.  He 
related that his former wife turned his only child against 
him.  

On examination, the Veteran's thought processes were logical, 
coherent and relevant.  He was articulate, verbal, well-
dressed and well-groomed.  He was overall mentally intact, 
cooperative and exhibited good social skills.  He seemed 
intelligent.  He was well-oriented to time, place, person, 
and situation.  His affect was spontaneous and reasoning 
good.  Fund of general information was good.  He exhibited no 
psychomotor slurring or agitation, his verbal comprehension 
was good as was his concentration.  He complained of short 
term memory problems.  His sensorium was clear.  He denied 
auditory or visual hallucinations but stated that he was 
paranoid and had a strong distrust of others.  He indicated a 
history of suicidal as well as homicidal ideas during fits of 
rage.  His problem behaviors included irrational anger, mood 
instability and depression as well as inability to stay with 
one employment situation for even a year.  The examiner 
opined that the Veteran's mood instability could contribute 
to his job instability.  He indicated a disinterest in his 
marital relationship and stated that he had very few friends.  
The examiner opined that the Veteran had mild to moderate 
PTSD.  He reported vivid stressors and stated that he re-
experienced these stressors in the form of frequent 
nightmares, disturbed sleep, and an inability to tolerate 
conflict.  He indicated that he had social and emotional 
detachment and foreshortening of his own future.  He had 
persistent arousal symptoms including sleep problems, anger 
problems, hypervigilance and startle symptoms.  

The examiner noted that the Veteran's responses to the 
Minnesota Multiphasic Personality Inventory-II (MMPI) were 
extremely exaggerated, and a degree of malingering could not 
be ruled out.  The examiner stated that the Veteran was 
extremely highly intelligent and should have easily been able 
to produce a better and more reliable MMPI profile.  The Axis 
I diagnosis was PTSD, with a GAF of 60-65, and mood disorder 
not otherwise specified (NOS), secondary to PTSD, with a GAF 
of 60-65.  The overall GAF was 60-65.

By a letter dated on March 13, 2008, a staff psychologist, 
M.J.M., Ph. D., from a Vet Center, noted that the Veteran had 
been treated there since July 2005, and received regular 
counseling sessions for PTSD.  Dr. M. indicated that the 
Veteran had frequent intrusive thoughts and distressing 
nightmares, and haunted by guilt for a specific incident in 
service.  He was withdrawn, isolated, and was unable to 
establish interpersonal relationships.  He had problems with 
authority and had consequently worked alone as a handyman.  
The diagnosis was PTSD, chronic, delayed onset, with a GAF of 
45.

At a June 2008 VA PTSD examination, the Veteran reported that 
for the past ten years, he had worked part-time as a 
handyman.  He reported that he had more nightmares since his 
last examination but otherwise his situation was about the 
same.  He reported that his current medications helped with 
his anger.  He said he had nightmares several times per week, 
and sleep problems as a result.  He felt depressed and guilty 
about his actions in Vietnam and was often very angry.  He 
said that since Vietnam, his longest employment was for ten 
months, and went from job to job, mostly working in 
construction.  He said he continued to do odd jobs.  He said 
he was not emotionally close to his wife, but they had been 
married for a long time.  He saw his brother once a year, had 
one friend and a couple of acquaintances, and tended to keep 
to himself.  He said he drank up to a six-pack daily.  On 
examination, he was disheveled, despondent, and had poor 
hygiene.  Thought process was logical and coherent, and his 
affect was irritable, angry and depressed.  Reasoning and 
judgment were fair.  The Veteran reported difficulty with 
concentration, and poor short-term memory.  He reported 
recurrent suicidal thinking.  The examiner opined that the 
Veteran showed signs of moderate to severe impact of PTSD 
symptoms on social and occupational functioning.  While he 
had been able to maintain full-time employment for many 
years, he went from job to job and had not worked full-time 
for the past ten years.  The examiner opined that overall, 
the Veteran showed signs of moderate PTSD which was 
aggravated by his alcohol abuse.  The Axis I diagnoses were 
chronic PTSD, alcohol abuse, and depressive disorder not 
otherwise specified (NOS) secondary to PTSD.  The GAF was 50.  
The examiner opined that the Veteran's PTSD had worsened 
since his last VA examination.

Rating Period Prior to March 13, 2008

In order to be entitled to the next-higher 50 percent rating 
under Diagnostic Code 9411 during the period prior to March 
13, 2008, the evidence must show occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The competent evidence, as detailed in pertinent part above, 
and bearing in mind the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), is found to support a 50 percent 
evaluation for PTSD throughout the rating period prior to 
March 13, 2008.  Indeed, such evidence demonstrates 
occupational and social impairment with reduced reliability 
and productivity due to his symptoms of nightmares, poor 
sleep, flashbacks, difficulty in establishing and maintaining 
effective work and social relationships, and disturbances of 
motivation and mood.  The Veteran also reported a history of 
vague suicidal ideation, without plan.  Throughout the rating 
period on appeal, the GAF scores have fluctuated from 48 to 
60-65.  The average of such scores is in the 50s, 
demonstrating moderate symptoms.  At the September 2006 VA 
examination, the examiner described the Veteran's PTSD as 
mild to moderate.

While the Board concludes that a 50 percent evaluation is 
warranted for the Veteran's PTSD during this period, there is 
no support for a rating in excess of that amount for this 
rating period, as will be discussed below.

The evidence does not demonstrate that a rating in excess of 
50 percent is warranted during the period prior to March 13, 
2008.  The Veteran is in a marital relationship and has been 
self-employed for several years, although currently on a 
part-time basis.  During this period, there is no evidence of 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
spatial disorientation; or neglect of personal appearance.  
There is no objective evidence in either his treatment 
records or at his VA examinations indicating or approximating 
near-continuous panic.  Likewise, while the Veteran 
complained of depression and a history of suicidal ideation 
without plan, he reported that his anti-depressive medication 
was helpful.  There is no objective evidence in either his 
treatment records or at his VA examinations that his 
depression was so severe as to prevent him from functioning 
independently, appropriately, and effectively.  While the 
Veteran reported problems with anger, once again there is no 
objective evidence in either his treatment records or at his 
VA examinations of impaired impulse control to the extent 
required for a rating in excess of fifty percent.  Moreover, 
notwithstanding the problems that the Veteran reported 
experiencing at the work-place and notwithstanding his lack 
of interaction with his extended family, given the fact that 
he has managed to both maintain self-employment, as well as a 
successful marital relationship, leads the Board to conclude 
that the Veteran's PTSD is productive of impairment that does 
not approximate that required for a 70 percent evaluation. 
Accordingly, the Board finds that prior to March 13, 2008, 
PTSD was not productive of disability warranting a rating in 
excess of 50 percent.  Fenderson, supra.


Since March 13, 2008

During the period since March 13, 2008 (the date of a letter 
from a Vet Center psychologist), the evidence indicates that 
the Veteran's PTSD resulted in moderate to severe impairments 
in his ability to maintain both social and work 
relationships.  During this period, the Veteran consistently 
complained of recurrent intrusive recollections of his combat 
experiences, and also demonstrated flashbacks,  significant 
sleep impairment and nightmares, anger, depression, and 
reports of suicidal ideation.  Additionally, medical 
providers found the Veteran to be socially isolative, and a 
VA examiner found that the Veteran's PTSD had worsened since 
his last examination.  Vet Center and VA examiners indicated 
GAF scores of 45 and 50, respectively, indicating serious 
symptoms.

The Board finds that the above symptoms support a 70 percent 
evaluation for the  
Veteran's PTSD during the period since March 13, 2008.  In 
making this decision, the Board notes that the Veteran did 
not have all the symptoms listed in the criteria for 
assignment of a 70 percent rating during the period in 
question.  For example, the Veteran did not have obsessional 
rituals, illogical, obscure or irrelevant speech, did not 
experience spatial disorientation or panic, and there was no 
showing of impaired impulse control.  However, pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

Overall, with respect to whether the Veteran's disability 
picture most nearly approximates the 70 percent rating under 
Diagnostic Code 9411, the competent evidence is determined to 
be at least in equipoise.  See 38 U.S.C.A. § 5107(a); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  However, at no point 
during this period is a rating in excess of 70 percent 
warranted, as will be discussed below.

In order to be entitled to a 100 percent evaluation, the 
evidence must demonstrate total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In the present case, the evidence does not reveal gross 
impairment in thought processes or communication during the 
period since March 13, 2008.  Treatment providers 
consistently noted that the Veteran appeared oriented, 
cooperative and attentive during his interviews; and 
communication difficulties were not observed. The competent 
evidence also fails to establish persistent delusions or 
hallucinations; disorientation as to time or place; or an 
inability to remember his name or those of his close 
relations.  The evidence of record also fails to reveal 
grossly inappropriate behavior or show that the Veteran was a 
persistent danger to himself or others.  

Overall, the Veteran's thoughts and activities, when reviewed 
in relation to the record as a whole, do not demonstrate a 
disability picture most nearly approximated by the next 
higher 100 percent evaluation for PTSD during the period 
since March 13, 2008.

Extraschedular consideration

The Veteran has reported that his PTSD has interfered with 
his ability to work.  As such, the Board must adjudicate the 
issue of whether referral for an extraschedular rating is 
warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's PTSD.  The Veteran's 
disability is manifested by impairment in social and 
occupational functioning.  The rating criteria contemplate 
these impairments; hence, referral for consideration of an 
extraschedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008).  


Service Connection for Tinnitus

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Veteran's service personnel records show that he served 
in combat in Vietnam, and that his military occupational 
specialty during this period was fire dir. Cpt., and IM 
leader.  He received a Combat Infantryman Badge, and a Bronze 
Star Medal.  

Service treatment records are negative for tinnitus.


In his February 2006 claim, the Veteran reported that he had 
bilateral tinnitus.  In an August 2006 statement, he said 
that his ears always ring.

At a September 2006 VA ear disease examination, the Veteran 
reported that he served in combat in Vietnam, at which time 
he was exposed to significant noise.  He reported that after 
service, he worked as a house painter and had limited noise 
exposure from occasional hunting.  He denied using hearing 
protection in service or while hunting after service.  He 
reported a long history of bilateral progressive hearing loss 
and constant tinnitus, primarily in the left ear, for many 
years.  The examiner diagnosed bilateral high frequency 
sensorineural hearing loss and predominantly left-sided 
tinnitus.  The examiner noted that service treatment records 
were negative for tinnitus, and opined that it was less 
likely than not that the Veteran's current tinnitus was 
related to military acoustic trauma.

In a buddy statement received in September 2007, J.F.O. said 
that he was the Veteran's squad leader in Vietnam, and he 
recalled the Veteran repeatedly complaining about hearing 
loss and hearing "crickets chirping in his ears" after an 
incident in which an RPG struck their bunker.  In a statement 
received in September 2007, the Veteran's wife said that he 
had been complaining of a constant ringing in his left ear 
ever since she had known him.

The Board notes the applicability of 38 U.S.C.A. § 1154(b) in 
the current case, which states that for any veteran who has 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 
1154(b).

Section 1154(b), however, can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17- 
19 (1999).

The Board finds the Veteran's statements to the effect that 
he suffered from tinnitus in service that has continued to 
the present to be consistent with his combat service and to 
be credible.  Further, tinnitus is a condition that is 
capable of lay observation. Moreover, a buddy statement is of 
record reflecting that the Veteran complained of the sound of 
"crickets in his ears" during service in Vietnam, after an 
attack on their firebase.  Thus, after resolving all doubt in 
the Veteran's favor, the Board finds that the preponderance 
of the evidence supports a grant of service connection for 
tinnitus.

Given the medical and lay evidence outlined above, and after 
resolving all doubt in the Veteran's favor, the Board finds 
that the Veteran's tinnitus began in active service.  See 38 
U.S.C.A. §§ 1110, 1154(b), 5107(b); 38 C.F.R. § 3.303.


ORDER

A higher rating of 50 percent is granted for PTSD for the 
period prior to March 13, 2008, subject to the laws and 
regulations governing the disbursement of monetary benefits.

An increased rating of 70 percent is granted for PTSD for the 
period since March 13, 2008, subject to the laws and 
regulations governing the disbursement of monetary benefits.

Entitlement to service connection for tinnitus is granted.


REMAND

While delay is regrettable, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim for service connection for bilateral hearing loss.

As noted above, the Veteran's DD Form 214 and service 
personnel records show that he served in combat in Vietnam, 
and that his military occupational specialty during this 
period was fire dir. Cpt., and IM leader.  He received a 
Combat Infantryman Badge, and a Bronze Star Medal.  The Board 
finds that the Veteran's reports of acoustic trauma are 
consistent with his combat service.

Service treatment records reflect that on entrance medical 
examination in May 1968, audiometric testing revealed right 
ear decibel thresholds of 0, -5, -5, and 5 and left ear 
decibel thresholds of 0, -5, 0, and 40, at the respective 
frequencies of 500, 1000, 2000, and 4000 hertz.  

Audiometric testing on separation examination in May 1970 
revealed right ear decibel thresholds of 0, 0, 0, and 0, and 
left ear decibel thresholds of 0, 0, 0, and 0,  at the 
respective frequencies of 500, 1000, 2000, and 4000 hertz.  
In a report of medical history dated in May 1970, the Veteran 
denied a history of hearing loss.

VA audiological and ear disease examinations were performed 
in September 2006, and revealed bilateral high frequency 
sensorineural hearing loss.  The VA examiner opined that 
since the Veteran did not have hearing loss on separation 
examination in 1970 and denied hearing loss at that time, 
that it was less likely than not that his current hearing 
loss was related to military acoustic trauma.

With respect to the September 2006 VA examiner's opinion, the 
Board notes that the requirements for service connection for 
hearing loss as defined in 38 C.F.R. § 3.385 need not be 
shown by the results of audiometric testing during a 
claimant's period of active military service in order for 
service connection to be granted.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).


The September 2006 VA examiner did not consider the Veteran's 
reported in-service noise exposure (to include his verified 
combat participation), or the September 2007 buddy statement 
confirming acoustic trauma in combat, when he rendered an 
opinion regarding the etiology of the Veteran's current 
bilateral hearing loss.  The Board finds that the Veteran's 
lay evidence of acoustic trauma during his combat service in 
Vietnam is consistent with the circumstances, conditions or 
hardships of his service.  38 U.S.C.A. § 1154(b).

Under these circumstances the Board finds that the September 
2006 VA examination is inadequate, and another VA medical 
examination is necessary to determine whether the Veteran's 
current sensorineural hearing loss was incurred in or 
aggravated by service.  Another medical opinion is necessary 
in order to render a fully informed decision.  38 U.S.C.A. 
§ 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The examiner should be asked to provide an opinion as to the 
etiology of the Veteran's current bilateral hearing loss, 
whether he had hearing loss on entry into service, and if so, 
whether it was aggravated by military service.  The examiner 
should also be asked to comment on the very different 
audiometric findings shown on the entrance and separation 
examinations.  The examiner is also asked to consider the 
fact that impaired hearing in the left ear was noted on 
entrance medical examination, his combat noise exposure, and 
the fact that the Veteran has reported a history of noise 
exposure while hunting after service, as well as working in 
construction.

Moreover, as noted by the Veteran's representative, the 
Veteran's service treatment records appear to be incomplete.  
The RO should make another attempt to obtain any additional 
service treatment records, including clinical records.  
38 U.S.C.A. § 5103A.

In addition, any relevant ongoing medical records pertaining 
to the ears should also be obtained.  38 U.S.C.A. § 5103A(c); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who have evaluated or treated 
him for his bilateral hearing loss since 
his discharge from active service in May 
1970.  After securing any necessary 
release, the RO/AMC should obtain any 
records which are not duplicates of those 
contained in the claims file.

2.  The RO/AMC should make another attempt 
to obtain any additional service treatment 
records, including clinical records.  

3.  The RO/AMC should refer the claims 
file to an appropriate medical examiner 
and have the examiner review the entire 
claims file, including the service 
treatment records and post-service 
treatment records, and render an opinion 
as to the following:

(a)  The examiner should provide an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that any 
current bilateral hearing loss is related 
to any incident of service, including his 
demonstrated combat noise exposure.  

(b) The examiner should identify any left 
ear conditions which existed prior to 
service and any current left ear 
conditions which did not exist prior to 
service.  

(c) In rendering the requested opinion, 
the examiner should specifically address 
whether the current left ear hearing loss 
(1) clearly and unmistakably preexisted 
service; and, if so (2) was aggravated 
(i.e., permanently worsened) beyond the 
natural progression of the disorder during 
or as a result of service; and, if not (3) 
is otherwise medically related to the 
Veteran's service.

A clear rationale for all opinions must be 
provided.

3. After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed. If 
the benefits sought on appeal remain 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto. 
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


